IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 68A18

                              Filed 21 September 2018

 STATE OF NORTH CAROLINA

              v.
 JERMEL TORON KRIDER



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 810 S.E.2d 828 (2018), vacating a judgment

entered on 3 October 2016 by Judge Mark E. Klass in Superior Court, Iredell County.

Heard in the Supreme Court on 30 August 2018.


      Joshua H. Stein, Attorney General, by Kimberly N. Callahan, Assistant
      Attorney General, for the State-appellant.

      Glenn Gerding, Appellate Defender, by Emily Holmes Davis, Assistant
      Appellate Defender, for defendant-appellee.


      PER CURIAM.


      As to the issue of whether the evidence in this case could support a

determination that defendant violated N.C.G.S. § 15A-1343(b)(3a), we hold that the

State failed to carry its burden of presenting sufficient evidence to support the trial

court’s decision to revoke defendant’s probation based upon a finding that defendant

willfully absconded probation. Accordingly, we affirm the decision of the Court of

Appeals; however, we disavow the portion of the opinion analyzing the pertinence of

the fact that defendant’s probationary term expired prior to the date of the probation
                                   STATE V. KRIDER

                                  Opinion of the Court



violation hearing and holding “that the trial court lacked jurisdiction to revoke

defendant’s probation after his case expired.” State v. Krider, ___ N.C. App. ___, ___,

810 S.E.2d 828, 833 (2018).


      MODIFIED and AFFIRMED.




                                          -2-